Defendant’s time to answer the complaint with respect to the first and second causes of action is extended until 20 days after entry of the order hereon. Since the third and fourth causes of action are based upon the contract, it is our opinion: (a) that the prosecution of such causes should be stayed pending arbitration of the issues and disputes arising from the contract; and (b) that the first and second causes of action should be tried prior to the arbitration, as such causes involve the issue of fraud in the inducement of the contract (cf. Matter of Big W. Constr. Corp. [Horowitz], 278 App. Div. 977). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.